                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION

    JOE E. SLEDGE, ET AL.                                                   PLAINTIFFS
    versus                                        Civil Action No. 4:16-cv-53-DMB- JMV
    MERITOR, INC., ET AL.                                                 DEFENDANTS
                                                                      - and -
    KATHERINE LONGSTREET COOKE, ET AL.                         PLAINTIFFS
    versus                           Civil Action No. 4:16-cv-54-DMB-JMV
    MERITOR, INC., ET AL.                                   DEFENDANTS
                                                                      - and -
    SRA INVESTMENTS, LLC, ET AL.                                             PLAINTIFFS
    versus                                         Civil Action No. 4:16-cv-55-DMB-JMV
    MERITOR, INC., ET AL.                                                 DEFENDANTS
                                                                      - and -
    FELICIA WILLIS, ET AL.                                                  PLAINTIFFS
    versus                                         Civil Action No. 4:16-cv-56-DMB-JMV
    MERITOR, INC., ET AL.                                                 DEFENDANTS
 


                                              ORDER

         The Court, having considered the current status of these cases, finds the Case

Management Order deadlines should be and are hereby amended as follows:

         Dispositive and Daubert Motions      8/30/19
All other deadlines remain unchanged.
         SO ORDERED this 14th day of March, 2019.


                                       /s/ Jane M. Virden
                                       U. S. Magistrate Judge
